Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





EDGAR CARRASCO and
GLORIA CARRASCO,

                                    Appellants,

v.

NCJ DEVELOPMENT and
ARTURO NAVAR,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§


No. 08-11-00177-CV

Appeal from
 County Court at Law No. 6

of El Paso County, Texas

(TC # 2011-J00041)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellants have not filed a brief or a
motion for extension of time, we dismiss the appeal.
            Appellants failed to file their brief by the due date and the Clerk of the Court sent the parties
a notice that Appellants had not filed a brief or motion for extension of time.  Further, the notice
advised the parties of the Court’s intent to dismiss for want of prosecution unless one of the parties
responded showing grounds to continue the appeal.  No response has been received.  This Court
possesses the authority to dismiss an appeal for want of prosecution when the appellant has failed
to file her brief in the time prescribed, and gives no reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San
Antonio 1998, no writ).  Because Appellants failed to file their brief and have not responded to our
inquiry, we dismiss the appeal for want of prosecution pursuant to Tex.R.App.P. 38.8(a)(1), 42.3(b),
and 42.3(c).

November 2, 2011                                           
                                                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating